Affirmed by unpubhshed PER CURIAM opinion.
Unpubhshed opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas A. Murray appeals the district court’s orders dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant Murray leave to proceed in forma pauperis, we deny his motion to remand and affirm for the reasons stated by the district court. Murray v. Accomack Cnty. Health Dep’t, No. 2:13-cv-00206-AWA-TEM (E.D. Va. filed Sept. 19, 2013 & entered Sept. 20, 2013; filed Dec. 10, 2013 & entered Dec. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.